Citation Nr: 1527583	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-17 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, California


THE ISSUE

Entitlement to a higher level of priority for VA medical care benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Palo Alto, California Department of Veterans Affairs Medical Center.  In May 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 2006, the Veteran filed an application for enrollment in the VA healthcare system. 
 
2.  The Veteran does not have a service-connected disability and his income is not shown to be below the geographic means test income thresholds.


CONCLUSION OF LAW

The requirements for a priority higher than Priority Group 8 for the purpose of basic eligibility for enrollment in the VA healthcare system have not been met.  38 U.S.C.A. §§ 1705, 1721 (West 2014); 38 C.F.R. § 17.36 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he is entitled to a level of priority higher than Priority Group 8 for the purpose of basic eligibility for enrollment in the VA healthcare system. 

As a condition for receiving medical benefits, a Veteran must generally be enrolled in the VA healthcare system.  38 U.S.C.A. § 1705 (West 2014); 38 C.F.R. § 17.36(a) (2014).  A Veteran may apply to be enrolled in the VA healthcare system at any time.  However, a Veteran who wants to be enrolled must apply by submitting a completed VA Application for Health Benefits to a VA medical facility.  38 C.F.R. § 17.36(d) (2014). 

The Secretary determines which categories of veterans are eligible to be enrolled, based upon enumerated priorities, known as priority categories 1 through 8.  38 C.F.R. § 17.36(b) (2014).  Veterans who do not have any service-connected disabilities and do not meet the necessary income thresholds are assigned the lowest priority, or category 8.  VA has limited enrollment to all priority categories of Veterans except those Veterans in priority category 8 who were not in an enrolled status as January 17, 2003.

VA has limited enrollment because, after the implementation of an enrollment requirement in 1998, all Veterans seeking VA care were permitted to enroll.  However, subsequently, VA experienced tremendous growth in the number of Veterans seeking VA health care benefits.  VA was thus unable to provide all enrolled Veterans with appointments within a reasonable time.  Instead, many VA facilities began to place new enrollees on waiting lists or scheduled their appointments so far in the future that the services became untimely.  Due to that fact, VA decided to continue treatment for all Veterans currently enrolled in any category and to initiate treatment for all new enrollees in priority categories 1 through 7.  To protect the quality and improve the timeliness of care provided to Veterans in higher enrollment priority categories, VA decided to suspend the enrollment of additional Veterans in the lowest statutory enrollment category, priority category 8, effective January 17, 2003.  68 Fed. Reg. 2670, 73 (January 17, 2003); 38 C.F.R. § 17.36 (2014).

In November 2006, the Veteran submitted a VA Form 10-10EZ.  He reported that he was not employed, but did not specify the date that he had last worked.  He reported that he was married and did not have additional dependents.  He reported that his spouse was not employed.  He reported an annual income from employment of $116,000.00 for the income year of 2005, and other additional income in the amount of $1,500.00 and additional income from his spouse in the amount of $800.00 (US dollars).  He stated that he had cash in bank accounts of $20,000.00, assets valued at $190,000.00, and that his wife had assets valued at $500,000.00.  He reported that he was not covered by a health insurance plan. 

The pertinent facts of this case do not appear to be in dispute.  While the Veteran had honorable service, he did not serve in a hostile area to include Korea, Vietnam, or the Persian Gulf theater of operations.  The Veteran applied for access for VA health care in November 2006.  Based on his status as a non-service-connected Veteran and the financial data provided, he was assigned to Priority Group 8.  Thus, his claim was denied because he was a nonservice-connected veteran whose annual income exceeded the VA's means test threshold.  72 Fed. Reg. 21, 4772-4773 (February 1, 2007) (setting forth the means test and geographic-based income thresholds). 

In order to be placed in a higher priority group, service connection must be in effect for at least one disability.  However, the Veteran is not service-connected for any disability.  The Board acknowledges the Veteran's contentions that he had honorable military service and notes that he has reported that he has a disability related to active service.  However, the evidence of record does not show that he has ever filed a claim for service-connected benefits, nor has he indicated that he wants to do so at this time.  The Board is bound by the statutes and regulations governing entitlement to VA benefits, the instructions of the Secretary, and the precedent opinions of the VA's chief legal officer.  38 U.S.C.A. § 7104(c) (West 2014).  In the instant case, the law is dispositive and the Veteran's claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, as the Veteran is assigned to Priority Group 8, earns incomes above the geographic means test, and is not service-connected for any disability, he is not eligible to enroll for VA health care benefits. 

The Board regrets that limited resources restrict VA's capacity to provide care to all Veterans.  However, the regulations were amended to protect the quality of care for other enrollees who have lower incomes, special medical needs, or disabilities incurred in or aggravated during service.  The Board is sympathetic to the Veteran's claim.  However, the Board is obligated to decide cases based on the evidence before it and the applicable laws and regulations and the Board is prohibited from ruling based on equity.  Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Entitlement to a higher level of priority for VA medical care benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


